Case 1:17-cr-00101-LEK Document 926 Filed 02/24/20 Page 1 of 2          PageID #: 7814

                                      MINUTES


 CASE NUMBER:            CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:              USA vs. (01) Anthony T. Williams
 ATTYS FOR PLA:          Gregg Paris Yates
                         Kenneth M. Sorenson
 ATTYS FOR DEFT:         Anthony T. Williams, Pro se
                         Lars R. Isaacson (Stand-by)

      JUDGE:       Leslie E. Kobayashi           REPORTER:       Debra Read

      DATE:    2/24/2020                   TIME:          8:50 AM - 02:00 PM
                                         th
COURT ACTION: EP: Further Jury Trial - 12 day as to Defendant (01) Anthony T.
Williams held.

Defendant (01) Anthony T. Williams present in custody.

Preliminary matters heard outside of the presence of the Jury.

Colloquy with Pro se Defendant, (01) Anthony T. Williams regarding testifying.

Discussion held.

12 Jurors and 2 Alternates present.

Defendant Witnesses:
13) Defendant, (01) Anthony T. Williams (D..)

Defendant’s Exhibits Admitted:
2127, 2113, 2172, 2130, 2131,
2161 (pages 12-21),
2114 (pages 9-10),
2057 (pages 21-29),
2128, 2129,
2077 (pages 29-30),
2081 (pages 3-4),
2086 (pages 1-6),
2083 (pages 3-4),
2099 (pages 24-25),
2093 (pages 25-62),
2080,
2079 (page 1)
2198,
Case 1:17-cr-00101-LEK Document 926 Filed 02/24/20 Page 2 of 2        PageID #: 7815


Government’s Exhibits Admitted:
808

Jury excused for the day at 2:00 p.m.

Discussion held.

Defendant (01) Anthony T. Williams remanded to the Custody of the U.S. Marshal
Service.

Further Jury Trial-Day 13, SET for February 25, 2020 at 8:30 a.m. before
Honorable Leslie E. Kobayashi.


Submitted by: Agalelei F. Elkington, Courtroom Manager
